Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a sensor network comprising one or more sensors and one or more servers. This judicial exception is not integrated into a practical application because a network comprises of sensors and servers without further detail about how elements and servers are connected or interacted. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is missing function between the components and process/collection of data to produce tangible output.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10, sensors and servers in a network does not specify how these two components are functioning together or any data follow processed to produce a useful result.
Applicant needs to amend the claim by adding more elements between the sensors and servers and how data is collected (from sensors) and processed (assuming it is the servers’ role).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SJÖLUND (20170127241).
Regarding claims 1 and 10, SJÖLUND discloses a sensing system/sensor network comprising:
one or more sensors (the sensor network 200 comprises a plurality of sensors, such as sensors 202a, 202b, 202c and 202d, paragraph 0116).
wherein the sensor comprises:
a platform (to collect the positioning data of the at least one communication device visiting the site and the plurality of sensors, paragraph 0116)(a communication device visiting implies a movable platform); 
one or more processors (the sensors 202a, 202b and 202c are operable to interact with each other and forward the collected positioning data to the exit point 202e)(implies use of processor(s) in order to collect and interact with others); 
one or more transducers or instruments, wherein the one or more transducers or instruments connect with one of the one or more processors to form a module (system also comprises a processing unit having a positioning module for determining spatial position of the at least one communication device, a site-map module for calibrating installation positions for the plurality of sensors, a network configuration module for configuring the at least one sensor network to collect and forward the positioning data, and an analytics module for determining aggregated analytics data based on the determined spatial position, abstract)(a positioning module for determining position implies use of transducers, instruments or a combination).
Regarding claim 2, SJÖLUND discloses further comprising network devices when the one or more sensors form a sensor network (see Fig. 1, 110 sensor network connects to pre-processing module 112 and then to the server side processing module 114 and database 116).
Regarding claim 3, SJÖLUND discloses wherein the one or more sensors employ an RF module, and contain one or more modules that are interchangeable within the platform (sensors interacted with other implies RF module is used for communication).
Regarding claim 4, SJÖLUND discloses wherein the one or more sensors comprises: an omni-directional antenna, a GPS antenna, an antenna for network device, an LNA, a four-way RF splitter, two SDRs, a Wi-Fi module, a GPS receiver, a processor, and an enclosure, or any combination thereof (LAN, WLAN, sensor antenna, paragraph 0069, 0072).
Regarding claim 5, SJÖLUND discloses wherein the one or more sensors comprises: four directional antennas, one network antenna, an LNA, a four-way RF switcher, one SDR, a processor, and an enclosure, or any combination thereof (processing unit 114 is further operable to transmit various modules data, for example the aggregated analytics data (for being stored and retrieve for later analysis), to the database 116 via a communication network 136, , paragraph 0115)(use of processing module 114 and transmits to database implies processor used and network antenna for transmission).
Regarding claim 6, SJÖLUND discloses wherein the one or more sensors are configured to sense the RF environment, detect the presence of the RF signal transmitted from an object, extract physical characteristics of the RF signal, and extract information contained in the RF signal (environmental parameters, paragraph 0060)(site-map module accordingly enables in determining signal propagation in real, physical environment situation, paragraph 0060).
Regarding claim 7, SJÖLUND discloses wherein the one or more sensors are configured to monitor a surrounding environment, detect one or more objects when present in the monitoring zone, extract feature and information from the detected object, track multiple objects continuously or discretely, share data with other sensors or servers, store captured information or raw data for evidence, collect and process data from other sensors, capture intruder images or videos, mitigate the object present in its monitoring zone. (one sensor network is operable to collect positioning data of the at least one communication device visiting the site and the plurality of sensors, paragraph 0045)(collecting position data for a device visiting the site is a monitoring system).
Regarding claim 8, SJÖLUND discloses herein the extracted information includes manufacture, model, size, distance to the sensor, angle to the sensor, altitude, orientation, absolute speed, and relative speed to the sensor (the positioning module calculates spatial positions in the x, y, z planes using a modified version of spherical trilateration, which requires at least three distances (circles) between transmitter (the communication device) and receiver (sensors), paragraph 0081).
Regarding claims 9, 12, SJÖLUND discloses wherein the one or more sensors utilizes local fusion to collect raw data from the modules and perform data processing (Fig. 12 and paragraph 0148)(in Fig. 12, 1212 is a cloud server and the sensors 1202/1204/1206 collect position data then process with pre-processing unit 1208)(processing module 114 is a fusion module based on Fig. 1 since it contains multiple modules to enhance performance).
Regarding claims 11, 14, SJÖLUND discloses wherein the network operates as a local sensor network when it uses area networks like Local Area Network (LAN), Wireless Local Area Network (WLAN), Virtual Local Area Network (VLAN) and Mesh Network, or restricting sensor/server/user accessibility via Virtual Private Network (VPN) while having Internet access. (sensors present in at least one zone may form an ad-hoc sensor network, paragraph 0049)(an ad-hoc network in one zone is decentralized WLAN itself).
Regarding claims 13, 16, SJÖLUND discloses wherein the fusion center is centralized in a server (a cloud server used is for sharing information among networks) or a sensor (in ad hoc mode).
Regarding claim 15, SJÖLUND discloses wherein data may be shared by using network topology protocols of a Star network, Mesh network, Tree network, or Hybrid network, or any combination thereof (using distances for positioning, paragraph 0081)(the site-map module allows in creating a visualized connection of each sensor within the mesh network, paragraph 0088)(Fig. 7A-C).
Regarding claim 17, SJÖLUND discloses wherein the tree network comprises multiple sensors and servers with the multiple sensors put into different groups, and each group has a server that collects data and performs higher logic, and another server that collects data and performs higher logic from the servers in group (a sensor node tree is loaded, paragraph 0134).
Regarding claim 18, SJÖLUND discloses wherein the one or more sensors have overlapping monitoring (zone 910 and 912 overlapped, Fig. 9) zones in a local sensor network and wherein the one or more sensors are stationary or mobile (communication network 118 and 120 can be wired or wireless).
Regarding claim 19, SJÖLUND discloses wherein the one or more sensors comprise a plurality of stationary sensors and mobile sensors, wherein the plurality of stationary sensors are configured to provide an alert to the mobile sensors (The site may be partitioned into a plurality of zones, such as various shops, hallways and the like, paragraph 0048)(the plurality of sensors is at least partially implemented by way of a plurality of wireless apparatus that are installed at specific locations within the zones, paragraph 0050)(partially wireless implies partially stationary).
Regarding claim 20, SJÖLUND discloses wherein the one or more sensors function as a singular sensor sharing information between the one or more sensors while designating one or the one or more sensors as a primary sensor (sensors 700c and 700f are the exit points for the two ad-hoc networks 706 and 708 of the zones 702 and 704, respectively, paragraph 0137)(Fig. 7A).
Regarding claim 21, SJÖLUND discloses wherein the local sensor network allows other singular sensors or local sensor networks to join and leave the network (an ad hoc network of wireless devices allows other singular sensor to join or leave the network).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov